39 A.3d 1120 (2012)
304 Conn. 909
Margaret A. MUELLER
v.
Isidore TEPLER et al.
SC 18939
Supreme Court of Connecticut.
Decided March 21, 2012.
Joshua D. Koskoff and Sean K. McElligott, Bridgeport, in support of the petition.
Eric J. Stockman and Simon I. Allentuch. New Haven, in opposition.
The petition by the plaintiff Charlotte Stacey for certification for appeal from the Appellate Court, 132 Conn.App. 742, 33 A.3d 814 (2011), is granted, limited to the following issues:
"1. Did the Appellate Court properly affirm the trial court's grant of the defendants' motion to strike based on grounds distinct from those that the trial court considered when granting the motion?
"2. Did the Appellate Court properly conclude that the plaintiff Charlotte Stacey was not entitled to loss of consortium damages where she was not married to her domestic partner at the time of the partner's injury because neither civil unions nor same sex marriages were recognized at that time?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.